ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2017-07-18_ORD_01_NA_00_EN.txt.                         INTERNATIONAL COURT OF JUSTICE


                          REPORTS OF JUDGMENTS,
                       ADVISORY OPINIONS AND ORDERS


                   CERTAIN ACTIVITIES CARRIED OUT
                           BY NICARAGUA
                        IN THE BORDER AREA
                         (COSTA RICA v. NICARAGUA)


                           ORDER OF 18 JULY 2017




                               2017
                        COUR INTERNATIONALE DE JUSTICE


                            RECUEIL DES ARRÊTS,
                     AVIS CONSULTATIFS ET ORDONNANCES


                    CERTAINES ACTIVITÉS MENÉES
                         PAR LE NICARAGUA
                    DANS LA RÉGION FRONTALIÈRE
                         (COSTA RICA c. NICARAGUA)


                       ORDONNANCE DU 18 JUILLET 2017




2 CIJ1126.indb 1                                         20/04/18 08:35

                              Oﬃcial citation :
      Certain Activities Carried Out by Nicaragua in the Border Area
            (Costa Rica v. Nicaragua), Order of 18 July 2017,
                         I.C.J. Reports 2017, p. 285




                         Mode oﬃciel de citation :
    Certaines activités menées par le Nicaragua dans la région frontalière
         (Costa Rica c. Nicaragua), ordonnance du 18 juillet 2017,
                         C.I.J. Recueil 2017, p. 285




                                              Sales number
ISSN 0074-4441
ISBN 978-92-1-157324-4
                                              No de vente:    1126

                                                   18 JULY 2017

                                                     ORDER




                   CERTAIN ACTIVITIES CARRIED OUT
                           BY NICARAGUA
                        IN THE BORDER AREA
                     (COSTA RICA v. NICARAGUA)




                    CERTAINES ACTIVITÉS MENÉES
                         PAR LE NICARAGUA
                    DANS LA RÉGION FRONTALIÈRE
                     (COSTA RICA c. NICARAGUA)




                                                 18 JUILLET 2017

                                                 ORDONNANCE




2 CIJ1126.indb 3                                                   20/04/18 08:35

               285




                              INTERNATIONAL COURT OF JUSTICE

   2017                                        YEAR 2017
  18 July
General List
 No. 150                                       18 July 2017

                       CERTAIN ACTIVITIES CARRIED OUT
                               BY NICARAGUA
                            IN THE BORDER AREA
                                   (COSTA RICA v. NICARAGUA)




                                                 ORDER


                   The President of the International Court of Justice,
                  Having regard to Article 48 of the Statute of the Court and to Arti-
               cles 45, paragraph 2, and 48 of the Rules of Court,
                  Having regard to the Judgment delivered on 16 December 2015 in the
               joined cases concerning Certain Activities Carried Out by Nicaragua in the
               Border Area (Costa Rica v. Nicaragua) and Construction of a Road in
               Costa Rica along the San Juan River (Nicaragua v. Costa Rica), by which
               the Court found, inter alia, that the Republic of Nicaragua (hereinafter
               “Nicaragua”) has the obligation to compensate the Republic of Costa
               Rica (hereinafter “Costa Rica”) for material damages caused by Nicara-
               gua’s unlawful activities on Costa Rican territory (point 5 (a) of the
               operative part),
                  Having regard to the decision of the Court, set forth in the said Judg-
               ment, according to which, “failing agreement between the Parties on this
               matter within 12 months from the date of this Judgment, the question of
               compensation due to Costa Rica will, at the request of one of the Parties,
               be settled by the Court” (point 5 (b) of the operative part),
                  Having regard to the letter dated 16 January 2017, whereby the Co-
               Agent of Costa Rica indicated that “the Parties ha[d] not been able to
               agree on the compensation due to Costa Rica for material damages
               caused by Nicaragua’s unlawful activities” and requested the Court “to

               4

286                certain activities (order 18 VII 17)

settle the question of the compensation due to Costa Rica for material
damages caused by Nicaragua’s unlawful activities” as ascertained by the
Court in the case concerning Certain Activities Carried Out by Nicaragua
in the Border Area (Costa Rica v. Nicaragua)”,

   Having regard to paragraph 142 of the above-mentioned Judgment
according to which the Court will determine the amount of compensation
on the basis of further written pleadings limited to this issue,
   Having regard to the Order dated 2 February 2017, whereby the Court
ﬁxed 3 April 2017 and 2 June 2017, respectively, as the time-limits for the
ﬁling of a Memorial of Costa Rica and a Counter-Memorial of Nicara-
gua on the sole question of compensation due in the present case,

   Having regard to the Memorial and Counter-Memorial duly ﬁled
within the time-limits thus prescribed;
   Whereas, by a letter dated 20 June 2017, Costa Rica stated that, in its
Counter-Memorial, Nicaragua introduced evidence, and raised a number
of arguments, in particular in respect of Costa Rica’s expert evidence,
which Costa Rica “ha[d] not yet had the opportunity to address”; whereas,
in the same letter Costa Rica, inter alia, contested the methodology used
by Nicaragua for the assessment of environmental harm; whereas Costa
Rica thus requested the Court to be given an opportunity to respond by
way of a short reply;

  Whereas, by a letter dated 23 June 2017, Nicaragua objected to
Costa Rica’s request and asked the Court “to proceed and assess the rel-
evant material damage and the amount of compensation based on the
evidence that the Parties have provided in their Memorial and Counter-
Memorial”;
  Whereas the Court notes that the Parties hold diﬀerent views as to the
methodology for the assessment of environmental harm and ﬁnds it nec-
essary for them to address this issue in a brief second round of written
pleadings,
  Authorizes the submission of a Reply by Costa Rica and a Rejoinder
by Nicaragua on the sole question of the methodology adopted in the
expert reports presented by the Parties in the Memorial and Counter-
Memorial, respectively, on the question of compensation due in the pres-
ent case;
    Fixes the following time-limits for the ﬁling of those pleadings:

    8 August 2017 for the Reply of the Republic of Costa Rica;
    29 August 2017 for the Rejoinder of the Republic of Nicaragua;


5

287                certain activities (order 18 VII 17)

    Reserves the subsequent procedure for further decision.

   Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this eighteenth day of July, two thousand
and seventeen, in three copies, one of which will be placed in the archives
of the Court and the others transmitted to the Government of the Repub-
lic of Costa Rica and the Government of the Republic of Nicaragua,
respectively.

                                           (Signed) Ronny Abraham,
                                                       President.
                                         (Signed) Philippe Couvreur,
                                                       Registrar.




6

